DETAILED ACTION
Response to Amendment
In this instant application, claims 1-20 have been considered and examined under the pre-AIA  first to invent provisions.

Respond to Applicant’s Arguments/Remarks
Applicant’s arguments, see Remarks, filed 04/27/2022, with respect to the rejection(s) of claims 1-20 has been fully considered and the results as followings:
On page 11 of Applicant’s remarks, Applicant argues that the combination of Jung and Forster does not teach the limitations of “wherein the delivery route is selected from possible routes for delivery of the package based on an amount of sensor-collectable data collected along the delivery route”  because Forster is completely silent  as to determining a delivery route based on the routing rule.
Examiner respectfully disagrees with Applicant because as discussed in the Non-Final rejection mailed on 12/06/2021, the rejection relied upon Forster to disclose an electronic device associated with a container for shipping goods and/or materials (Forster: [0008], [0056], and FIG. 1) wherein the electronic device determines whether the container is in proximity to a transportation vessel indicative of the container being transported by an aircraft (Forster: [0047], [0055]-[0057], [0062]-[0063], FIG. 2-3, and FIG. 7 e.g. S338: the control system 102 determines if the deactivation period should be based on the itinerary of the electronic device 100), the electronic device performs the deactivation procedure (Forster: [0049], [0052], [0057], [0062]-[0063], and FIG. 6-7: The control system 102 can deactivate a particular component within the electronic device 100 by decoupling the component from the power system 110); otherwise, the electronic device transmits collected information to a remote site (Forster: [0054], [0062]-[0063], and FIG. 7: the positioning information from the tracking device 118A is received by the microprocessor 103 through the input/output interface 106. The microprocessor 103 may store the positioning information of the electronic device 100 in memory 104. The microprocessor 103 may also send the positioning information of the electronic device 100 to a remote communication device 112 via the input/output device 106. The remote communication device 112 may communicate the positioning information of the electronic device 100 to a remote site 130, such as a host computer system. The remote communication device 112 may transmit the positioning information by a wired communication, such as a telephone modem, or through wireless communication, such as through a cellular phone modem. Alternatively, the remote communication device 112 may send out the positioning information to the remote site 130 in the form of radio-frequency communication signals to a radio-frequency reception device, such as a satellite).
Therefore, Forster clearly discloses an amount of information being received from the electronic device associated with the container when the container is not in proximity of the transportation vessel, and the electronic device is deactivated when the container is in proximity of the transportation vessel.
As a result, Applicant arguments are not deemed persuasive and the previous rejections pertaining to the previous set of claims are sustained (see re-iterated rejections below for details). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jung et al. (Jung – US 2010/0194567 A1) in view of Forster et al. (Forster – US 2002/0017989 A1).

As to claim 1, Jung discloses an information gathering method comprising the following operations performed by one or more processors at an information distributor:
identifying a routing rule associated with a package (Jung: Abstract, [0015], [0029]-[0031] rules for logging information based on location of the tracking device, Table 1: surveillance methods, and FIG. 1: A system and method for controlling the surveillance conducted by lost or stolen electronic devices dependent upon the location of such electronic devices is provided. A data repository contains data that specifies, for each of a plurality of geographic regions (e.g. legal jurisdictions), a set of surveillance methods that are permissible in the respective region; thus, it is reasonable to interpret that there are a possible routes for a package based on the current location provided of the electronic device and a plurality of geographic regions) that reflects at least one of a data collection or transportation requirement associated with the package (Jung: Abstract, [0013], [0015], [0029]-[0031]: and FIG. 1 the current location of the tracking device: At least some of the geographic regions have different respective sets of permissible surveillance methods than others);
determining one or more location-based restrictions associated with the delivery route (Jung: [0029]-[0031], [0039], [0044]-[0048], Table 1 and FIG. 1: The monitoring centre 70, on retrieving 75 the surveillance rule for the country in which the device 41 is located, also determines the type of recovery tool(s) that can be invoked, depending on the information available for the country (or other jurisdiction) that the device 41 is located in, and the level of authorization needed in that country. According to the maximum level of existing authorization 76 then available in relation to device 41, an instruction is sent to the device 41, or agent 141 in the device 41, to set 46 the surveillance rule accordingly));
providing, the one or more location-based restrictions (Jung: [0029]-[0031], [0039], and FIG. 1: The monitoring centre 70, on retrieving 75 the surveillance rule for the country in which the device 41 is located, also determines the type of recovery tool(s) that can be invoked, depending on the information available for the country (or other jurisdiction) that the device 41 is located in, and the level of authorization needed in that country. According to the maximum level of existing authorization 76 then available in relation to device 41, an instruction is sent to the device 41, or agent 141 in the device 41, to set 46 the surveillance rule accordingly) to a sensor ([0030]: IP address logging; GPS location logging; Keystroke logging; Image recording; Video recording; Screen capture; Message display) to a sensor located within or in proximity to the package (Jung: [0029]-[0031]: Each surveillance tool or group of surveillance tools may require a different level of permission to invoke, so the database includes this information, and it also includes information as to the authorization level actually obtained. For example, an owner may give authorization for the IP address of his computer to be logged, but a warrant may need to be obtained for camera images to be logged);
receiving sensor data from the sensor (Jung: [0013], [0044]-[0048], and FIG. 1-2); and
restricting access (Jung: [0030]) to the sensor data associated with the sensor violating the one or more location-based restrictions (Jung: [0013], [0044]-[0048], and FIG. 1-2: when the tracking device 41 is in country E, without a court order, the tracking device is unable to collect information from keystrokes, screenshots, and camera images; thus, it is reasonable to interpret without the court order the rule of collecting sensing information of keystrokes, screenshots, and camera images takes precedence compared to the rule of collecting sensing information of IP address and GPS).
While Jung discloses a tracking device/package comprising a plurality of sensors for collecting sensing information according to geographic regions (e.g. legal jurisdictions) (Jung: page 9 lines 10-30, page 10 lines 18 – page 12 lines 7, FIG. 1 and FIG. 2 step 47 surveillance) wherein the tracking device/package is at the location comprising more than one set of rules requiring the set of location-based restrictions that takes precedence (Table 1: Country E – IP Address, GPS – Authorization by owner of the tracking device 41 and Keystroke, Screenshot, Camera, and Images – Authorization by Court), Jung does not disclose the method steps of
determining a delivery route based on the routing rule, wherein the delivery route is selected from possible routes for delivery of the package based on an amount of sensor-collectable data collected along the delivery route.
However, it has been known in the art of controlling operations of sensor to implement the method steps of determining a delivery route based on the routing rule, wherein the delivery route is selected from possible routes for delivery of the package based on an amount of sensor-collectable data collected along the delivery route, as suggested by Forster, which disclose the method steps of determining a delivery route based on the routing rule (Forster: [0008], [0055], [0088], and [0128] and the location-based restrictions as proximity of a transportation vessel: Abstract, [0008]-[0009], [0051]-[0053], and FIG. 3), wherein the delivery route is selected from possible routes for delivery of the package based on an amount of sensor-collectable data collected along the delivery route (Forster: [0008], [0055], [0088], and [0128] and the location-based restrictions as proximity of a transportation vessel: Abstract, [0008]-[0009], [0051]-[0053], and FIG. 3).
Therefore, in view of teachings by Jung and Forster, it would have been obvious to one of the ordinary skill in the art at the time of the claimed invention to implement in the tracking device of Jung to include the method steps of determining a delivery route based on the routing rule, wherein the delivery route is selected from possible routes for delivery of the package based on an amount of sensor-collectable data collected along the delivery route, as suggested by Forster. The motivation for this is to implement a plurality of rules for controlling the operations of the tracking device based on location of the tracking device/package. 

As to claim 2, Jung and Forster disclose the limitations of claim 1 except for the claimed limitations of the method of claim 1, wherein the routing rule reflects at least one of: maximizing an amount of sensor-collectable data collected along the possible routes for delivery of the package, collecting a type of the sensor-collectable data along the possible routes, or requiring the possible routes to comply with a transportation of goods rule based on contents of the package.
However, Jung discloses a method for collecting sensor data based on a location of a tracking device (Jung: [0015], [0044]-[0048], and FIG. 1), wherein when the tracking device is located at location-based restrictions, there is a certain set of location-based restrictions for collecting the sensor data (Jung: Abstract, [0013], [0029]-[0031] rules for logging information based on location of the tracking device, and Table 1 : surveillance methods), and when the tracking device is delivery to a different location, there is another set of location-based restrictions associated with the different location, and wherein the location-based restrictions are priority based on an authorization level (Jung: [0029]-[0031], [0039], [0044]-[0048], Table 1 and FIG. 1: The monitoring centre 70, on retrieving 75 the surveillance rule for the country in which the device 41 is located, also determines the type of recovery tool(s) that can be invoked, depending on the information available for the country (or other jurisdiction) that the device 41 is located in, and the level of authorization needed in that country. According to the maximum level of existing authorization 76 then available in relation to device 41, an instruction is sent to the device 41, or agent 141 in the device 41, to set 46 the surveillance rule accordingly).
Thus, as in Jung teachings, e.g. the table of data (Jung: [0044]-[0048], Table 1, and FIG. 1-2), when the tracking device’s moved from one location/country to another location/country as one of the possible routes, based on the sensor(s) disposed within the tracking device, the amount of data collected by the sensor(s) reciting the maximum amount of collectable data that the tracking device is allowed to collect according to the requirement(s) for transporting the tracking device on said possible route, and therefore, Jung’s teachings read on the limitations of “the routing rule reflects at least one of: maximizing an amount of sensor-collectable data collected along the possible routes for delivery of the package, or requiring the possible routes to comply with a transportation of goods rule based on contents of the package (see Jung: [0044]-[0048], Table 1, and FIG. 1-2 of Jung for details: the table of data shows that in country "E" it is permissible for an owner of a device to authorize IP address logging and GPS location, but a court order is needed to be able to monitor keystrokes, screenshots and camera images. In country "F" the data shows that no surveillance should be undertaken following three years after the theft, because after that time it is not possible for an original owner to claim stolen goods from a bona fide purchaser).
Therefore, in view of teachings by Jung and Forster, it would have been obvious to one of the ordinary skill in the art at the time of the claimed invention to implement in the tracking device of Jung and Forster to include the routing rule reflects at least one of: maximizing an amount of sensor-collectable data collected along the possible routes for delivery of the package, collecting a type of the sensor-collectable data along the possible routes, or requiring the possible routes to comply with a transportation of goods rule based on contents of the package, as suggested by Jung, as desired. The motivation for this is to implement a plurality of rules for controlling the operations of the tracking device based on location of the tracking device/package. 

As to claim 3, Jung and Forster discloses the limitations of claim 1 further comprising the method of claim 1, further comprising identifying a set of conflicting collection rules among a first set of location-based restrictions on collecting data (Jung: [0044]-[0048] and Table 1), and wherein determining the one or more location-based restrictions taking comprises at least one of:
giving precedence to a jurisdictional restriction over an institutional restriction within set of conflicting collection rules (Jung: [0039]: According to the maximum level of existing authorization 76 then available in relation to device 41, an instruction is sent to the device 41, or agent 141 in the device 41, to set 46 the surveillance rule accordingly. The sending of the instruction (at step 46) may result in the existing surveillance rule in device 41 being changed or left unaltered, [0044]-[0048] and Table 1: In Jung which teaches use of rules/restrictions of different levels of required authorization, when a tracking device is at a location implemented with at least two sets of rules as 1). and 2). above, the set of rule that takes precedence will be applied--When the tracking device 41 is in country E, without a court order, the tracking device is unable to collect information from keystrokes, screenshots, and camera images even if the owner authorizes it, whereby keystrokes, screen shots and camera images surveillance tools require a different/higher level of permission to invoke ([0044]-[0048] and Table 1). Thus, in such a case, it would have been reasonable to interpret that the collection of sensor-collectable data in Jung would be subject to the set of location-based restrictions that takes precedence—namely the one requiring court order authorization, which is the collection of keystrokes, screenshots and camera images as being restricted, since it requires a higher level of permission); or
giving precedence to a restriction with a stricter requirement within the set of conflicting collection rules.

As to claim 4, Jung and Forster discloses the limitations of claim 1 further comprising the method of claim 1, wherein restricting access to the sensor data associated with the sensor further comprises providing, over a network (Jung: FIG. 1 the Internet 50), an instruction to the sensor preventing collection of the sensor data (Jung: [0029]-[0031], [0039], and FIG. 1-2: The monitoring centre 70, on retrieving 75 the surveillance rule for the country in which the device 41 is located, also determines the type of recovery tool(s) that can be invoked, depending on the information available for the country (or other jurisdiction) that the device 41 is located in, and the level of authorization needed in that country. According to the maximum level of existing authorization 76 then available in relation to device 41, an instruction is sent to the device 41, or agent 141 in the device 41, to set 46 the surveillance rule accordingly).

As to claim 6, Jung and Forster discloses the limitations of claim 3 further comprising the method of claim 3, further comprising identifying a second set of location-based restrictions on collecting data associated with the delivery route (Jung: [0039], [0044]-[0048], Table 1, and FIG. 1-2), and wherein identifying the set of conflicting collection rules comprises identifying conflicts among the first set of location-based restrictions and the second set of location-based restrictions (Jung: [0039], [0044]-[0048], and FIG. 1-2: According to the maximum level of existing authorization 76 then available in relation to device 41, an instruction is sent to the device 41, or agent 141 in the device 41, to set 46 the surveillance rule accordingly. The sending of the instruction (at step 46) may result in the existing surveillance rule in device 41 being changed or left unaltered, [0044]-[0048] and Table 1: In Jung which teaches use of rules/restrictions of different levels of required authorization, when a tracking device is at a location implemented with at least two sets of rules as 1). and 2). above, the set of rule that takes precedence will be applied--When the tracking device 41 is in country E, without a court order, the tracking device is unable to collect information from keystrokes, screenshots, and camera images even if the owner authorizes it, whereby keystrokes, screen shots and camera images surveillance tools require a different/higher level of permission to invoke ([0044]-[0048] and Table 1). Thus, in such a case, it would have been reasonable to interpret that the collection of sensor-collectable data in Jung would be subject to the set of location-based restrictions that takes precedence—namely the one requiring court order authorization, which is the collection of keystrokes, screenshots and camera images as being restricted, since it requires a higher level of permission).

As to claim 7, Jung and Forster discloses the limitations of claim 1 further comprising the method of claim 1, wherein the sensor data includes environmental data associated with the package (Forster: [0051], [0054], [0130], and FIG. 1 the environmental sensor 118).

As to claim 8, Jung and Forster discloses all the information gathering system at an information distributor limitations as claimed that mirrors the information gathering method comprising the following operations performed by one or more processors at an information distributor in claim 1; thus, claim 8 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings:
an information gathering system at an information distributor, the system comprising:
a memory storing instructions; and
one or more processors configured to execute the instructions such that, when executed, cause the processors to perform a method, the method comprising:
identifying a routing rule associated with a package (Jung: Abstract, [0015], [0029]-[0031] rules for logging information based on location of the tracking device, Table 1: surveillance methods, and FIG. 1: A system and method for controlling the surveillance conducted by lost or stolen electronic devices dependent upon the location of such electronic devices is provided. A data repository contains data that specifies, for each of a plurality of geographic regions (e.g. legal jurisdictions), a set of surveillance methods that are permissible in the respective region; thus, it is reasonable to interpret that there are a possible routes for a package based on the current location provided of the electronic device and a plurality of geographic regions) that reflects at least one of a data collection or transportation requirement associated with the package (Jung: Abstract, [0013], [0015], [0029]-[0031]: and FIG. 1 the current location of the tracking device: At least some of the geographic regions have different respective sets of permissible surveillance methods than others);
determining a delivery route by based on the routing rule (Forster: [0008], [0055], [0088], and [0128] and the location-based restrictions as proximity of a transportation vessel: Abstract, [0008]-[0009], [0051]-[0053], and FIG. 3), wherein the delivery route is selected from possible routes for delivery of the package based on an amount of sensor-collectable data collected along the delivery route (Forster: [0008], [0055], [0088], and [0128] and the location-based restrictions as proximity of a transportation vessel: Abstract, [0008]-[0009], [0051]-[0053], and FIG. 3);
determining one or more location-based restrictions associated with the delivery route (Jung: [0029]-[0031], [0039], [0044]-[0048], Table 1 and FIG. 1: The monitoring centre 70, on retrieving 75 the surveillance rule for the country in which the device 41 is located, also determines the type of recovery tool(s) that can be invoked, depending on the information available for the country (or other jurisdiction) that the device 41 is located in, and the level of authorization needed in that country. According to the maximum level of existing authorization 76 then available in relation to device 41, an instruction is sent to the device 41, or agent 141 in the device 41, to set 46 the surveillance rule accordingly));
providing the one or more location-based restrictions (Jung: [0029]-[0031], [0039], and FIG. 1: The monitoring centre 70, on retrieving 75 the surveillance rule for the country in which the device 41 is located, also determines the type of recovery tool(s) that can be invoked, depending on the information available for the country (or other jurisdiction) that the device 41 is located in, and the level of authorization needed in that country. According to the maximum level of existing authorization 76 then available in relation to device 41, an instruction is sent to the device 41, or agent 141 in the device 41, to set 46 the surveillance rule accordingly) to a sensor ([0030]: IP address logging; GPS location logging; Keystroke logging; Image recording; Video recording; Screen capture; Message display) to a sensor located within or in proximity to the package (Jung: [0029]-[0031]: Each surveillance tool or group of surveillance tools may require a different level of permission to invoke, so the database includes this information, and it also includes information as to the authorization level actually obtained. For example, an owner may give authorization for the IP address of his computer to be logged, but a warrant may need to be obtained for camera images to be logged);
receiving sensor data from the sensor (Jung: [0013], [0044]-[0048], and FIG. 1-2); and
restricting access (Jung: [0030]) to the sensor data associated with the sensor violating the one or more location-based restrictions (Jung: [0013], [0044]-[0048], and FIG. 1-2: when the tracking device 41 is in country E, without a court order, the tracking device is unable to collect information from keystrokes, screenshots, and camera images; thus, it is reasonable to interpret without the court order the rule of collecting sensing information of keystrokes, screenshots, and camera images takes precedence compared to the rule of collecting sensing information of IP address and GPS).

As to claim 9, Jung and Forster met all the claimed subject matter as in claim 8, including the claimed limitations considered in the above rejection of claim 2 and the details are as followings the system of claim 8, wherein the routing rule reflects at least one of: maximizing an amount of sensor-collectable data collected along the possible routes for delivery of the package, collecting a type of the sensor-collectable data along the possible routes, or requiring the possible routes to comply with a transportation of goods rule based on contents of the package (Jung: [0044]-[0048], Table 1, and FIG. 1-2: the table of data shows that in country "E" it is permissible for an owner of a device to authorize IP address logging and GPS location, but a court order is needed to be able to monitor keystrokes, screenshots and camera images. In country "F" the data shows that no surveillance should be undertaken following three years after the theft, because after that time it is not possible for an original owner to claim stolen goods from a bona fide purchaser).

As to claim 10, Jung and Forster discloses the limitations of claim 8 further comprising the system of claim 8, wherein the method further comprises identifying a set of conflicting collection rules among a first set of location-based restrictions on collecting data (Jung: [0044]-[0048] and Table 1), and wherein determining the one or more location-based restrictions comprises at least one of:
giving precedence to a jurisdictional restriction over an institutional restriction within set of conflicting collection rules (Jung: [0039]: According to the maximum level of existing authorization 76 then available in relation to device 41, an instruction is sent to the device 41, or agent 141 in the device 41, to set 46 the surveillance rule accordingly. The sending of the instruction (at step 46) may result in the existing surveillance rule in device 41 being changed or left unaltered, [0044]-[0048] and Table 1: In Jung which teaches use of rules/restrictions of different levels of required authorization, when a tracking device is at a location implemented with at least two sets of rules as 1). and 2). above, the set of rule that takes precedence will be applied--When the tracking device 41 is in country E, without a court order, the tracking device is unable to collect information from keystrokes, screenshots, and camera images even if the owner authorizes it, whereby keystrokes, screen shots and camera images surveillance tools require a different/higher level of permission to invoke ([0044]-[0048] and Table 1). Thus, in such a case, it would have been reasonable to interpret that the collection of sensor-collectable data in Jung would be subject to the set of location-based restrictions that takes precedence—namely the one requiring court order authorization, which is the collection of keystrokes, screenshots and camera images as being restricted, since it requires a higher level of permission); or
giving precedence to a restriction with a stricter requirement within the set of conflicting collection rules.

As to claim 11, Jung and Forster discloses the limitations of claim 8 further comprising the system of claim 8, wherein restricting access to the sensor data associated with the sensor further comprises providing, over a network (Jung: FIG. 1 the Internet 50), an instruction to the sensor preventing collection of the sensor data (Jung: [0029]-[0031], [0039], and FIG. 1-2: The monitoring centre 70, on retrieving 75 the surveillance rule for the country in which the device 41 is located, also determines the type of recovery tool(s) that can be invoked, depending on the information available for the country (or other jurisdiction) that the device 41 is located in, and the level of authorization needed in that country. According to the maximum level of existing authorization 76 then available in relation to device 41, an instruction is sent to the device 41, or agent 141 in the device 41, to set 46 the surveillance rule accordingly).

As to claim 13, Jung and Forster discloses the limitations of claim 10 further comprising the system of claim 10, wherein the method further comprises identifying a second set of location-based restrictions on collecting data associated with the delivery route (Jung: [0039], [0044]-[0048], Table 1, and FIG. 1-2), and wherein identifying the set of conflicting collection rules comprises identifying conflicts among the first set of location-based restrictions and the second set of location-based restrictions (Jung: [0039], [0044]-[0048], and FIG. 1-2: According to the maximum level of existing authorization 76 then available in relation to device 41, an instruction is sent to the device 41, or agent 141 in the device 41, to set 46 the surveillance rule accordingly. The sending of the instruction (at step 46) may result in the existing surveillance rule in device 41 being changed or left unaltered, [0044]-[0048] and Table 1: In Jung which teaches use of rules/restrictions of different levels of required authorization, when a tracking device is at a location implemented with at least two sets of rules as 1). and 2). above, the set of rule that takes precedence will be applied--When the tracking device 41 is in country E, without a court order, the tracking device is unable to collect information from keystrokes, screenshots, and camera images even if the owner authorizes it, whereby keystrokes, screen shots and camera images surveillance tools require a different/higher level of permission to invoke ([0044]-[0048] and Table 1). Thus, in such a case, it would have been reasonable to interpret that the collection of sensor-collectable data in Jung would be subject to the set of location-based restrictions that takes precedence—namely the one requiring court order authorization, which is the collection of keystrokes, screenshots and camera images as being restricted, since it requires a higher level of permission).

As to claim 14, Jung and Forster discloses the limitations of claim 8 further comprising the system of claim 8, wherein the sensor data includes environmental data associated with the package (Forster: [0051], [0054], [0130], and FIG. 1 the environmental sensor 118).

As to claim 15, Jung and Forster discloses all the sensor located inside or in proximity to a package limitations as claimed that mirrors the information gathering method comprising the following operations performed by one or more processors at an information distributor in claim 1; thus, claim 15 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings: a sensor located inside or in proximity to a package (Jung: [0013], [0044]-[0048], and FIG. 1-2), the sensor comprising:
a detecting portion for collecting data associated with a package (Jung: [0013], [0044]-[0048], and FIG. 1-2);
a memory storing instructions; and
at least one processor configured to execute the instructions such that, when executed, cause the processor to perform a method (Jung: FIG. 1), the method comprising:
identifying a routing rule associated with a package (Jung: Abstract, [0015], [0029]-[0031] rules for logging information based on location of the tracking device, Table 1: surveillance methods, and FIG. 1: A system and method for controlling the surveillance conducted by lost or stolen electronic devices dependent upon the location of such electronic devices is provided. A data repository contains data that specifies, for each of a plurality of geographic regions (e.g. legal jurisdictions), a set of surveillance methods that are permissible in the respective region; thus, it is reasonable to interpret that there are a possible routes for a package based on the current location provided of the electronic device and a plurality of geographic regions) that reflects at least one of a data collection or transportation requirement associated with the package (Jung: Abstract, [0013], [0015], [0029]-[0031]: and FIG. 1 the current location of the tracking device: At least some of the geographic regions have different respective sets of permissible surveillance methods than others);
determining a delivery route based on the routing rule (Forster: [0008], [0055], [0088], and [0128] and the location-based restrictions as proximity of a transportation vessel: Abstract, [0008]-[0009], [0051]-[0053], and FIG. 3), wherein the delivery route is selected from possible routes for delivery of the package based on an amount of sensor-collectable data collected along the delivery route (Forster: [0008], [0055], [0088], and [0128] and the location-based restrictions as proximity of a transportation vessel: Abstract, [0008]-[0009], [0051]-[0053], and FIG. 3);
determining one or more location-based restrictions associated with the delivery route (Jung: [0029]-[0031], [0039], [0044]-[0048], Table 1 and FIG. 1: The monitoring centre 70, on retrieving 75 the surveillance rule for the country in which the device 41 is located, also determines the type of recovery tool(s) that can be invoked, depending on the information available for the country (or other jurisdiction) that the device 41 is located in, and the level of authorization needed in that country. According to the maximum level of existing authorization 76 then available in relation to device 41, an instruction is sent to the device 41, or agent 141 in the device 41, to set 46 the surveillance rule accordingly));
storing (Jung: [0029]-[0031]: Each surveillance tool or group of surveillance tools may require a different level of permission to invoke, so the database includes this information, and it also includes information as to the authorization level actually obtained. For example, an owner may give authorization for the IP address of his computer to be logged, but a warrant may need to be obtained for camera images to be logged) the one or more location-based restrictions (Jung: [0029]-[0031], [0039], and FIG. 1: The monitoring centre 70, on retrieving 75 the surveillance rule for the country in which the device 41 is located, also determines the type of recovery tool(s) that can be invoked, depending on the information available for the country (or other jurisdiction) that the device 41 is located in, and the level of authorization needed in that country. According to the maximum level of existing authorization 76 then available in relation to device 41, an instruction is sent to the device 41, or agent 141 in the device 41, to set 46 the surveillance rule accordingly) to a sensor ([0030]: IP address logging; GPS location logging; Keystroke logging; Image recording; Video recording; Screen capture; Message display); and
restricting access (Jung: [0030]) to sensor data collected via the detecting portion violating the one or more location-based restrictions (Jung: [0013], [0044]-[0048], and FIG. 1-2: when the tracking device 41 is in country E, without a court order, the tracking device is unable to collect information from keystrokes, screenshots, and camera images; thus, it is reasonable to interpret without the court order the rule of collecting sensing information of keystrokes, screenshots, and camera images takes precedence compared to the rule of collecting sensing information of IP address and GPS).

As to claim 16, Jung and Forster met all the claimed subject matter as in claim 15, including the claimed limitations considered in the above rejection of claim 2 and the details are as followings the sensor of claim 15, wherein the routing rule reflects at least one of: maximizing an amount of sensor-collectable data collected along the possible routes for delivery of the package, collecting a type of the sensor-collectable data along the possible routes, or requiring the possible routes to comply with a transportation of goods rule based on contents of the package (Jung: [0044]-[0048], Table 1, and FIG. 1-2: the table of data shows that in country "E" it is permissible for an owner of a device to authorize IP address logging and GPS location, but a court order is needed to be able to monitor keystrokes, screenshots and camera images. In country "F" the data shows that no surveillance should be undertaken following three years after the theft, because after that time it is not possible for an original owner to claim stolen goods from a bona fide purchaser). 

As to claim 17, Jung and Forster discloses the limitations of claim 15 further comprising the sensor of claim 15, wherein the method further comprises identifying a set of conflicting collection rules among a first set of location-based restrictions on collecting data and wherein determining the one or more location-based restrictions comprises at least one of:
giving precedence to a jurisdictional restriction over an institutional restriction within set of conflicting collection rules (Jung: [0039]: According to the maximum level of existing authorization 76 then available in relation to device 41, an instruction is sent to the device 41, or agent 141 in the device 41, to set 46 the surveillance rule accordingly. The sending of the instruction (at step 46) may result in the existing surveillance rule in device 41 being changed or left unaltered, [0044]-[0048] and Table 1: In Jung which teaches use of rules/restrictions of different levels of required authorization, when a tracking device is at a location implemented with at least two sets of rules as 1). and 2). above, the set of rule that takes precedence will be applied--When the tracking device 41 is in country E, without a court order, the tracking device is unable to collect information from keystrokes, screenshots, and camera images even if the owner authorizes it, whereby keystrokes, screen shots and camera images surveillance tools require a different/higher level of permission to invoke ([0044]-[0048] and Table 1). Thus, in such a case, it would have been reasonable to interpret that the collection of sensor-collectable data in Jung would be subject to the set of location-based restrictions that takes precedence—namely the one requiring court order authorization, which is the collection of keystrokes, screenshots and camera images as being restricted, since it requires a higher level of permission); or
giving precedence to a restriction with a stricter requirement within the set of conflicting collection rules.

As to claim 18, Jung and Forster discloses the limitations of claim 15 further comprising the sensor of claim 15, wherein restricting access to the sensor data associated with the sensor further comprises preventing collection of the sensor data by the detecting portion (Jung: [0029]-[0031], [0039], and FIG. 1-2: The monitoring centre 70, on retrieving 75 the surveillance rule for the country in which the device 41 is located, also determines the type of recovery tool(s) that can be invoked, depending on the information available for the country (or other jurisdiction) that the device 41 is located in, and the level of authorization needed in that country. According to the maximum level of existing authorization 76 then available in relation to device 41, an instruction is sent to the device 41, or agent 141 in the device 41, to set 46 the surveillance rule accordingly and Forster: [0052], [0057], [0062], and FIG. 1: Deactivation may include disabling, shutting down, and/or decoupling power from one or all of the components of the electronic device 100 depending upon the specifics of each embodiment, as described below. The control system 102 may also generate an alarm, which may be audio or visual, indicating the proximity of a transportation vessel 50).

As to claim 20, Jung and Forster discloses the limitations of claim 17 further comprising the sensor of claim 17, wherein the method further comprises identifying a second set of location-based restrictions on collecting data associated with the delivery route (Jung: [0039], [0044]-[0048], Table 1, and FIG. 1-2), and wherein identifying the set of conflicting collection rules comprises identifying conflicts among the first set of location-based restrictions and the second set of location-based restrictions (Jung: [0039], [0044]-[0048], and FIG. 1-2: According to the maximum level of existing authorization 76 then available in relation to device 41, an instruction is sent to the device 41, or agent 141 in the device 41, to set 46 the surveillance rule accordingly. The sending of the instruction (at step 46) may result in the existing surveillance rule in device 41 being changed or left unaltered, [0044]-[0048] and Table 1: In Jung which teaches use of rules/restrictions of different levels of required authorization, when a tracking device is at a location implemented with at least two sets of rules as 1). and 2). above, the set of rule that takes precedence will be applied--When the tracking device 41 is in country E, without a court order, the tracking device is unable to collect information from keystrokes, screenshots, and camera images even if the owner authorizes it, whereby keystrokes, screen shots and camera images surveillance tools require a different/higher level of permission to invoke ([0044]-[0048] and Table 1). Thus, in such a case, it would have been reasonable to interpret that the collection of sensor-collectable data in Jung would be subject to the set of location-based restrictions that takes precedence—namely the one requiring court order authorization, which is the collection of keystrokes, screenshots and camera images as being restricted, since it requires a higher level of permission).

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jung et al. (Jung – US 2010/0194567 A1) in view of Forster et al. (Forster – US 2002/0017989 A1) and further in view of Mohler et al. (Mohler – US 2009/0158441 A1) and Knepper et al. (Knepper – US 2010/0199102 A1).

As to claim 5, Jung and Forster discloses the limitations of claim 1 further comprising the method of claim 1, further comprising receiving the sensor data from the sensor (Jung: [0013], [0044]-[0048], and FIG. 1-2) over the network (Jung: [0013], [0044]-[0048], and FIG. 1-2: the recorded data is sent in part or in whole to the monitoring centre 70 where it is stored 79 for later investigation 82 by an investigator 7 or police officer), except for the claimed limitations wherein restricting access to the sensor data associated with the sensor further comprises deleting or obfuscating the sensor data at the information distributor, and wherein obfuscating the sensor data comprises storing the sensor data in a format rendering the sensor data unreadable.
However, it has been known in the art of privacy and security of information to implement wherein restricting access to the sensor data associated with the sensor further comprises deleting or obfuscating the sensor data at the information distributor, as suggested by Mohler, which discloses the method steps of wherein restricting access to the sensor data associated with the sensor further comprises deleting or obfuscating the sensor data at the information distributor (Mohler: Abstract, [0038]-[0039], [0049]-[0051], [0058]-[0060], FIG. 2 and FIG. 4: The signature module 110 and tamper module 120 further allow for the management of sensitive information by one or more of restricting access to the sensitive information or deleting the sensitive information upon, for example, detection of a certain activity).
Therefore, in view of teachings by Jung, Forster, and Mohler it would have been obvious to one of the ordinary skill in the art at the time of the claimed invention to implement in the tracking system of Jung and Forster to include wherein restricting access to the sensor data associated with the sensor further comprises deleting or obfuscating the sensor data at the information distributor, as suggested by Mohler. The motivation for this is to prevent access to sensitive/violated information.

However, it has been known in the art of restricting access data to implement wherein obfuscating the sensor data comprises storing the sensor data in a format rendering the sensor data unreadable, as suggested by Knepper, which discloses wherein obfuscating the sensor data comprises storing the sensor data in a format rendering the sensor data unreadable (Knepper: [0040]: Encoding /Obfuscation--The operating parameters and data are obfuscated in the encoded data string by encoding it in a format which is difficult to interpret by the typical patient. This allows the patient to report information from the device by reading the codes without knowing the interpretation of information contained in the code).
Therefore, in view of teachings by Jung, Forster, Mohler, and Knepper, it would have been obvious to one of the ordinary skill in the art at the time of the claimed invention to implement in the tracking device of Jung, Forster, and Mohler to include wherein obfuscating the sensor data comprises storing the sensor data in a format rendering the sensor data unreadable, as suggested by Knepper. The motivation for this is to implement a known alternative method of obfuscating information to prevent access to sensitive/violated information.

As to claim 12, Jung, Forster, Mohler, and Knepper discloses the limitations of claim 8 further comprising the system of claim 8, wherein the method further comprises receiving the sensor data from the sensor (Jung: [0013], [0044]-[0048], and FIG. 1-2) over the network (Jung: [0013], [0044]-[0048], and FIG. 1-2: the recorded data is sent in part or in whole to the monitoring centre 70 where it is stored 79 for later investigation 82 by an investigator 7 or police officer), and wherein restricting access to the sensor data associated with the sensor further comprises deleting or obfuscating the sensor data at the information distributor (Mohler: Abstract, [0038]-[0039], [0049]-[0051], [0058]-[0060], FIG. 2 and FIG. 4: The signature module 110 and tamper module 120 further allow for the management of sensitive information by one or more of restricting access to the sensitive information or deleting the sensitive information upon, for example, detection of a certain activity), and wherein obfuscating the sensor data comprises storing the sensor data in a format rendering the sensor data unreadable (Knepper: [0040]: Encoding /Obfuscation--The operating parameters and data are obfuscated in the encoded data string by encoding it in a format which is difficult to interpret by the typical patient. This allows the patient to report information from the device by reading the codes without knowing the interpretation of information contained in the code).

As to claim 19, Jung, Forster, Mohler, and Knepper discloses the limitations of claim 15 further comprising the sensor of claim 15, wherein the method further comprises deleting or obfuscating the sensor data at the sensor (Mohler: Abstract, [0038]-[0039], [0049]-[0051], [0058]-[0060], FIG. 2 and FIG. 4: The signature module 110 and tamper module 120 further allow for the management of sensitive information by one or more of restricting access to the sensitive information or deleting the sensitive information upon, for example, detection of a certain activity), and wherein obfuscating the sensor data comprises storing the sensor data in a format rendering the sensor data unreadable (Knepper: [0040]: Encoding /Obfuscation--The operating parameters and data are obfuscated in the encoded data string by encoding it in a format which is difficult to interpret by the typical patient. This allows the patient to report information from the device by reading the codes without knowing the interpretation of information contained in the code).

Citation of Pertinent Art 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Olsen et al., US 7,457,693 B2, discloses system, method, and apparatus for collecting telematics and sensor information in a delivery vehicle.
Cooper, US 10,775, 792 B2, discloses autonomously delivering items to corresponding delivery locations proximate to a delivery route.
So et al., US2011/0164595 A1, discloses apparatus and method for low power local area communication using event signal control.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUANG PHAM/Primary Examiner, Art Unit 2684